
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. J. RES. 7
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Providing for the reappointment of Roger W.
		  Sant as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the
			 Smithsonian Institution, in the class other than Members of Congress, occurring
			 because of the expiration of the term of Roger W. Sant of Washington, D.C., is
			 filled by the reappointment of Roger W. Sant, for a term of 6 years, effective
			 October 25, 2007.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
